                       Case 4:14-cr-00025-DPM Document 123 Filed 01/19/21 Page 1 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

           UNITED STATES OF AMERICA                                       )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                       ) (For Revocation of Probation or Supervised Release)
                                                                          )
                       Jeffery R. Rogers                                  )
                                                                          ) Case No. 4:14-cr-25-DPM-2                         f
                                                                                                                 u 5 015lk~PouRT
                                                                                                                   . .           RKANSAS
                                                                          ) USM    No. 28538-009            EASTERN    DISTRICT A
                                                                          )
                                                                                                                     JAN 1 9 2021
                                                                          )
THE DEFENDANT:                                                                                                                                       CLERK
~ admitted guilt to violation of condition(s)            -'--'-M=a=n=d·~·~S~td=·~&~S=---p=e~c~.___ of the tenn dltl~aA1+skllA:cF-_l,,,,,~1---;;;::;;-;:;:-;-;=;;
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                                       Violation Ended
1 (Mand.)                       Committing another crime, a Grade B Violation                                            07/11/2020

2-3 (Mand. & Std. 7)             Using a controlled substanced, a Grade C Violation                                      05/05/2020
                                                    (continued)



       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic cucumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 3974                                                            01/14/2021
                                                                                                     Date oflmposition of Judgment
Defendant's Year of Birth:            1986

City and State of Defendant's Residence:                                                                     Signatu.f of Judge
Paragould, Arkansas
                                                                               D.P. Marshall Jr.                         United States District Judge
                                                                                                           Name and Title of Judge



                                                                                                 ~              f    Date
                       Case 4:14-cr-00025-DPM Document 123 Filed 01/19/21 Page 2 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                              Judgment-Page   -=2-   of _   _____,5"--_
DEFENDANT: Jeffery R. Rogers
CASE NUMBER: 4:14-cr-25-DPM-2

                                                   ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number                Nature of Violation                                                                  Concluded
4 (Spec.)                       Failing to comply with drug treatment, a Grade C Violation                       03/31/2020

5 (Std. 2)                      Failing to report to the probation officer, a Grade C Violation                  03/16/2020

6 (Spec.)                       Failng to complete inpatient treatment, a Grade C Violation                      06/22/2020
                      Case 4:14-cr-00025-DPM Document 123 Filed 01/19/21 Page 3 of 5
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                 Judgment - Page   -~3-     of   5
DEFENDANT: Jeffery R. Rogers
CASE NUMBER: 4:14-cr-25-DPM-2


                                                                IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
12 months, consecutive with any time Rogers served in custody in Greene County Circuit Court Case No.
28CR-20-534.



     !if'   The court makes the following recommendations to the Bureau of Prisons:

1) that Rogers participate in the residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Rogers participate in eudcational and vocational programs during incarceration; and (continued)

     Iii'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   ________ •                         a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                             UNITED ST ATES MARSHAL


                                                                               By---------------------
                                                                                    DEPUTY UNITED STATES MARSHAL
                    Case 4:14-cr-00025-DPM Document 123 Filed 01/19/21 Page 4 of 5
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 2A - Imprisonment
                                                                                              Judgment-Page   4~ _   of   5
 DEFENDANT: Jeffery R. Rogers
 CASE NUMBER: 4:14-cr-25-DPM-2

                                        ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) designation to the available facility closest to Central Arkansas to facilitate family visitation.
                   Case 4:14-cr-00025-DPM Document 123 Filed 01/19/21 Page 5 of 5
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                Judgment-Page     5     of       5
DEFENDANT: Jeffery R. Rogers
CASE NUMBER: 4:14-cr-25-DPM-2
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
